11 So.3d 999 (2009)
CEQUENT TOWING PRODUCTS, INC., Petitioner,
v.
John A. LOYD, as Father and Personal Representative of the Estate of Jonathan Andrew Loyd, deceased, and Doris M. Loyd, as Mother and Personal Representative of the Estate of Tony Clayton McDonald, deceased; Robert K. Billings, Cathy Billings, individually and d/b/a Little Pond Farm; Little Pond Farm; Reese Products, Inc.; Camping World, Inc.; 4-Star® Trailers, Inc.; and Haylo Trailers, Inc., Respondents.
No. 1D09-0513.
District Court of Appeal of Florida, First District.
June 22, 2009.
Jeffrey B. Shapiro of Arnstein & Lehr LLP, Miami, for Petitioner.
Joseph A. Zarzaur, Jr. of Zarzaur Law, P.A., Pensacola, for Respondents.
PER CURIAM.
We withdraw our original opinion and substitute the following.
In response to the petition for writ of certiorari, Respondents John A. Loyd, as Father and Personal Representative of the Estate of Jonathan Andrew Loyd, deceased, and Doris M. Loyd, as Mother and Personal Representative of the Estate of Tony Clayton McDonald, deceased, concede the relevant period for discovery of Petitioner's documents is January 1, 2000, through May 7, 2006. These respondents have offered to provide staffing to conduct the discovery which would be subject to the confidentiality provisions of the protective order. This obviates the need for the court to review the order.
The petition for writ of certiorari is denied.
BARFIELD, WEBSTER, and PADOVANO, JJ., concur.